NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0760n.06

                                          No. 13-2615

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

BARBARA RICHARDSON,                                     )                       FILED
                                                        )                  Oct 02, 2014
       Plaintiff-Appellant,                             )             DEBORAH S. HUNT, Clerk
                                                        )
v.                                                      )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
WAYNE STATE UNIVERSITY, et al.,                         )      COURT FOR THE EASTERN
                                                        )      DISTRICT OF MICHIGAN
       Defendants-Appellees.                            )
                                                        )
                                                        )



       Before: GIBBONS and KETHLEDGE, Circuit Judges; DOW, District Judge.*

       KETHLEDGE, Circuit Judge. Barbara Richardson sued Wayne State University for age,

race, and disability discrimination and for retaliating against her for complaining about that

discrimination. After discovery, the district court granted summary judgment to Wayne State.

We affirm.

       Richardson is a 70-year old African-American woman who suffers from asthma and

allergies. For many years, she worked at Wayne State’s College of Engineering as a Budget

Analyst. In that role, she was responsible for generating budgets for faculty grants, tracking

expenditures, and approving expenses, among other duties.

       On a few occasions, Richardson requested a promotion to the same pay grade as Karen

Wilson and Charlene Brain, two white employees who worked at Wayne State. She also asked

*
  The Honorable Robert M. Dow, Jr., United States District Judge for the Northern District of
Illinois, sitting by designation.
No. 13-2615
Richardson v. Wayne State

for a better-ventilated office so that her asthma and allergies would flare up less often. Wayne

State denied both requests. Richardson also asserts that, in 2009, the Dean of Research called

her “little lady” and told her the “problem with you, Barbara, is that you are old.”

       The record in this case makes clear, as a matter of law, that from May 2010 to October

2011, Richardson was absent without permission more than a dozen times. When she did show

up, she often did little work; and the work she did was often of poor quality. She missed

deadlines, racked up a backlog of unfinished projects, and made numerous errors. Richardson

also disobeyed her supervisors. On one occasion, a Wayne State administrator told her to move

offices, but she refused to do so. On many others, her supervisors told her not to work overtime,

but she did so anyway. She also failed to complete her activity log each week despite multiple

warnings and formal reprimands.

       In November 2011, Wayne State sent Richardson a letter warning her that she would be

fired if she did not comply with Wayne State’s rules. After receiving that letter, Richardson

failed to complete her activity log eight more times, repeatedly stayed at work after closing, and

missed several deadlines. In January 2012, Wayne State fired her.

       In April, Richardson filed this lawsuit under the ADA, ADEA, Title VII, and Michigan

law.   In support of her ADA claim, Richardson contends that Wayne State should have

accommodated her asthma and allergies by giving her a better-ventilated office. In support of

her ADEA claim, she says that her supervisors were hostile toward her because of her age. As

for her two Title VII claims, she asserts that Wayne State paid her less than it did white

employees, and that it fired her because of her race. She also asserts that Wayne State retaliated

against her after she complained about her treatment.




                                                -2-
No. 13-2615
Richardson v. Wayne State

       Wayne State moved for summary judgment, arguing that, because it is a public

university, sovereign immunity barred Richardson’s ADA and ADEA claims. Wayne State

argued that it was also entitled to judgment on her Title VII claims because no reasonable juror

could find that it discriminated against her because of her race or retaliated against her. The

district court granted the motion. This appeal followed.

       We review the district court’s grant of summary judgment de novo. Hunter v. Valley

View Local Schools, 579 F.3d 688, 690 (6th Cir. 2009). As an initial matter, the parties dispute

whether Richardson’s ADA and ADEA claims are barred by sovereign immunity. Two cases

from the Supreme Court make clear that they are. See Board of Trustees of the University of

Alabama v. Garrett, 531 U.S. 356 (2001); Kimel v. Florida Board of Regents, 528 U.S. 62

(2000). Richardson argues those cases were wrongly decided, but we cannot overrule the

Supreme Court. Thus, the district court correctly granted summary judgment on these claims.

       The parties agree that Richardson’s Title VII claims are not barred by sovereign

immunity. One of those claims is based on Richardson’s allegation that she was paid less than

white employees. To avoid summary judgment, Richardson must present evidence that would

allow a jury to find, among other things, that she was paid less than white employees who were

“similarly situated.” See Ercegovich v. Goodyear Tire and Rubber Co., 154 F.3d 344, 352 (6th

Cir. 1998). Richardson alleges that she was paid less than two white employees, Brain and

Wilson.   But those employees undisputedly had different titles and different duties than

Richardson did, and thus they were not similarly situated. Hence the district court correctly

granted summary judgment on Richardson’s disparate-pay claim.

       As for her wrongful-termination claim, Richardson cannot proceed if Wayne State had a

legitimate, non-pretextual reason for firing her. See Johnson v. Kroger Co., 319 F.3d 858, 866


                                               -3-
No. 13-2615
Richardson v. Wayne State

(6th Cir. 2003). Here, Wayne State offers numerous such reasons: that Richardson was absent

without permission, that her work was of low quality, that she missed deadlines, and that she

repeatedly disobeyed her superiors. Richardson points to no evidence that would allow a jury to

find that those reasons were pretextual. Thus, the district court correctly granted summary

judgment on Richardson’s wrongful-termination claim.

       Finally, Richardson’s retaliation claims under the ADA and ADEA are barred by

sovereign immunity. See supra at 3. As for her retaliation claim under Title VII, Wayne State

offered a legitimate, non-pretextual reason for firing her. Thus, her retaliation claim fails for the

same reason as her wrongful-termination claim.          See Spengler v. Worthington Cylinders,

615 F.3d 481, 492-93 (6th Cir. 2010).

       The district court’s judgment is affirmed.




                                                -4-